DETAILED ACTION
This office action is in response to claims filed on 09/24/2020. Claims 1-22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Freet et al. US 20050105995 A1 (Hereinafter “Freet”)
Regarding Claim 1, Freet teaches a system comprising: 
a power system (Fig. 21, + & -; 143) connected to a vehicle (Fig. 1, 10); 
an auxiliary system (Fig. 1, 11) installed on the vehicle (Fig. 1, 10) and configured to receive power from the power system to move one or more movable components between a fully extended position ([0019] FIG. 2 is a perspective view of a lift constructed in accordance with a preferred embodiment of the invention, showing the lift head fully extended horizontally and the platform fully extended vertically) and a fully retracted position ([0020] FIG. 3 is a perspective view of a lift constructed in accordance with a preferred embodiment of the invention, showing the lift head fully retracted horizontally and the platform fully retracted vertically in a minivan); and 
a control module (Fig. 21, 161) mounted on the vehicle (Fig. 1, 10), 

Regarding Claim 2, Freet teaches the system of claim 1, wherein the power system includes a vehicle battery and a DC motor ([0077], A DC diagonal of the bridge is coupled to a battery, indicated by the plus sign (+) and the minus sign (-)), the DC motor configured to operate in a forward direction to extend the one or more movable components toward the fully extended position and to operate in a reverse direction to retract the one or more movable components toward the fully retracted position direction ([0144], Two of these are used together in conjunction with an H-bridge (two sets of four MOSFETS) to drive either the carriage motor or the actuator motor forwards and backwards plus braking and coasting. Two PWM lines are used for either motor because two lines enable the MCU to drive the motor forwards or backwards by holding one low and pulsing the other high causes the H-bridge to turn on the correct power MOSFETS to drive the motor in one direction or the other).
Regarding Claim 3, Freet teaches the system of claim 2, wherein the power system further includes a plurality of switches connected in an H-bridge configuration ([0077] In FIG. 21, microprocessor 161 is coupled to motor 143 by driver 162 and what is known as an H-bridge including switching transistors 164, 165, 166, and 167), wherein, when first and second switches of the plurality of switches are closed, the vehicle battery is 
Regarding Claim 4, Freet teaches the system of claim 2, wherein the power system further includes a first relay (Fig. 21, 164) and a second relay (Fig. 21, 166), wherein the first relay (Fig. 21, 164)  is configured to connect a first electrical lead of the DC motor (Fig. 21, 143) to one of a positive terminal of the vehicle battery (Fig. 21, +) and a negative terminal of the vehicle battery, and wherein the second relay (Fig. 21, 166) is configured to connect a second electrical lead of the DC motor (Fig. 21, 143) to one of the positive terminal of the vehicle battery and the negative terminal of the vehicle battery (Fig. 21, -).


Claims 14-15 and 17-18 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Armes US 20140142507 A1 (Hereinafter “Armes”).
Regarding Claim 14, Armes teaches a power system comprising: 
a power supply (Fig. 23, 18); 
a DC motor (Fig. 25, 21); and 
a switching device (Fig. 25, ½ dual H-bridge) arranged between the power supply (Fig. 23, 18) and the DC motor (Fig. 25, 21); 

wherein, a second configuration, the switching device electrically connects the power supply to the DC motor in a manner to cause the DC motor to operate in a reverse direction ([0144], Reversing the roles drives the motor in the other direction).
Regarding Claim 15, Armes teaches the power system of claim 14, wherein the DC motor is configured to operate in the forward direction to extend one or more movable components toward a fully extended position and is configured to operate in the reverse direction to retract the one or more movable components toward a fully retracted position ([0117], Said another way, the fully retracted carriage position is referred to as the carriage home position, and the fully extended carriage position is referred to as the carriage travel limit position).
Regarding Claim 17, Armes teaches the power system of claim 14, wherein the switching device includes a plurality of switches connected in an H-bridge configuration ([0144], Two of these are used together in conjunction with an H-bridge (two sets of four MOSFETS) to drive either the carriage motor or the actuator motor forwards and backwards plus braking and coasting), wherein, when first and fourth switches of the plurality of switches are closed, the power supply is electrically connected to the DC motor in a manner to cause the DC motor to operate in the forward direction ([0144], Two PWM lines are used for either motor because two 
Regarding Claim 18, Armes teaches the power system of claim 14, wherein the switching device includes a first relay (detailed fig. 25 below, 1st relay) and a second relay (detailed fig. 25 below, 2nd relay), wherein the first relay is configured to connect a first electrical lead of the DC motor (Fig. 25, B01) to one of a positive terminal of the power supply and a negative terminal of the power supply (Fig. 25, VM2), and wherein the second relay is configured to connect a second electrical lead of the DC motor (Fig. 25, B02) to one of the positive terminal of the power supply and the negative terminal of the power supply (Fig. 25, PGND2).

    PNG
    media_image1.png
    569
    589
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Armes in view of Freet.
Regarding Claim 16, Armes teaches the power system of claim 14, 

However, Freet teaches a battery mounted in a vehicle (Freet [0063] In FIG. 17, rail 141 is coupled to the positive (+) terminal on a battery (not shown) and rail 142 is coupled to the negative (-) terminal on the battery), and 
wherein the one or more movable components are extendable (Freet [0019] FIG. 2 is a perspective view of a lift constructed in accordance with a preferred embodiment of the invention, showing the lift head fully extended horizontally and the platform fully extended vertically) and retractable (Freet [0020] FIG. 3 is a perspective view of a lift constructed in accordance with a preferred embodiment of the invention, showing the lift head fully retracted horizontally and the platform fully retracted vertically in a minivan) with respect to the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the power supply is a battery mounted in a vehicle, and wherein the one or more movable components are extendable and retractable with respect to the vehicle as taught by Freet, with the power system of Armes, for the purpose to a lift for loading or unloading goods into a light duty motor vehicle such as a van, utility vehicle, minivan, or even a large scooter such as a golf cart
Claims 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Freet in view of Robinson et al. US 20140265941 A1 (Hereinafter “Robinson”).
Regarding Claim 9, Freet teaches the system of claim 1,

However, Robinson teaches a wireless device (Robinson fig. 5, 90) in wireless communication with the control module (Robinson fig. 5, 40), the wireless device configured to store a software application for enabling remote operation of the auxiliary system (Robinson [0036], A user is grasping a remote control 90 which sends a signal to the module 40. The module 40 receives the signal from the remote 90 and causes actuation of the awning assembly 20 to the extended position, or retracted position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a wireless device in wireless communication with the control module, the wireless device configured to store a software application for enabling remote operation of the auxiliary system as taught by Robinson, in the system of Freet, for the purpose of conveniently extending or retracting the auxiliary system from a remote location.
Regarding Claim 10, Freet in view of Robinson the system of claim 9, wherein the software application includes a programmable module (Robinson Fig. 5, 40)  configured to enable a user to program one or more of an automatic extending procedure and an automatic retracting procedure (Robinson [0036], A user is grasping a remote control 90 which sends a signal to the module 40. The module 40 receives the signal from the remote 90 and causes actuation of the awning assembly 20 to the extended position, or retracted position).
Regarding Claim 13, Freet teaches the system of claim 1,
Freet does not expressly disclose wherein the vehicle is a recreational vehicle (RV) and the auxiliary system includes one of a slide-out room extension, an awning, a jack, and a stabilizer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the vehicle is a recreational vehicle (RV) and the auxiliary system includes one of a slide-out room extension, an awning, a jack, and a stabilizer as taught by Robinson, to combine with the system of Freet, for the purpose to use for multiple applications in a vehicle.
Allowable Subject Matter
Claims 5-8, 11-12, and 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CORTEZ M COOK/      Examiner, Art Unit 2846